Citation Nr: 9911374	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  92-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
an anxiety neurosis.  

2.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. J. Schueler, Counsel
INTRODUCTION

The appellant had active service from September 1967 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) San Juan Regional Office 
(RO), which denied the claims as stated on the title page of 
this decision.  

In December 1992, the claims were remanded for additional 
development.  For the reasons discussed below, the claims 
must again be remanded to fulfill the duty to assist the 
appellant and to ensure full compliance with due process 
requirements.  

In a March 1999 brief, the appellant's representative raised 
for the first time the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This is 
a separate issue from those presently before the Board; 
namely, the appropriate schedular rating to be assigned.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Although it 
may be obliged to raise the issue of potential extraschedular 
consideration based on a liberal reading of the record, the 
Board cannot make that determination in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Accordingly, the 
issue of extraschedular consideration for the service-
connected disability pertinent to this appeal is referred to 
the RO for appropriate action.  


REMAND

In the December 1992 remand, the Board directed that specific 
actions were to be taken in the development of the claims.  
The appellant is entitled to compliance with those 
directives.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  In part, the remand directed the RO to obtain from 
the appellant's private psychiatrist, Dr. Valderrábano, all 
treatment records for the previous two years.  In May 1994, 
the RO asked that he furnish a report of his findings and 
diagnoses.  While reports of findings and diagnoses are 
relevant to the claims, the Board's remand specifically asked 
for the treatment records underlying those findings and 
diagnoses.  The claims will be held in abeyance pending 
compliance with this directive.  

In March 1994, the appellant forwarded to VA a document 
written in Spanish and signed by Dr. Valderrábano, apparently 
dated in February 1994.  The record does not contain a 
translation of this document.  While the claim is remanded, 
the RO should take appropriate action to have this document 
translated.  

On review of the claims file, the medical evidence focusing 
on the severity of the psychiatric disability is in conflict.  
Dr. Valderrábano's statements appear to paint a portrait of 
significant impairment, consisting of anxiety and 
schizophrenic disorders.  On the other hand, the VA 
examinations of record note a personality disorder as well as 
an anxiety disorder.  The January 1997 VA examination report, 
and the March 1998 addendum to that report, place emphasis on 
the personality disorder as the source of the current 
psychiatric symptomatology.  Personality disorders are not 
diseases or injuries for purposes of VA benefits.  38 C.F.R. 
§ 3.303(c).  In order to resolve this conflicting evidence, a 
VA psychiatrist who has not previously examined him should 
examine the appellant.  

Of relevance to that examination, the schedular criteria 
applicable to rating psychiatric disorders have changed since 
the appellant perfected his appeal.  On November 7, 1996, the 
VA Schedule for Rating Disabilities was amended with respect 
to mental disorders.  61 Fed. Reg. 52,695 (Oct. 8, 1996) 
(altering 38 C.F.R. § 4.132, Diagnostic Code 9400 (1995)).  
The purpose of the 1996 amendments was to update the portion 
of the rating schedule addressing mental disorders, ensure 
that it used current medical terminology and unambiguous 
criteria, and reflected medical advances.  61 Fed. Reg. 
52,695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1996)).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

The RO provided the appellant with both the old version of 
the regulations effective prior to November 7, 1996 (in a 
June 1991 statement of the case) and the new version 
effective on and after that date (in a April 1998 
supplemental statement of the case).  His representative 
argues in March 1999 that the most recent evidence of record, 
consisting of both VA examination reports and Dr. 
Valderrábano's statements, have not yet been rated under the 
old version of the regulation.  

After the development directed in this case, the RO should 
readjudicate the claim in light of both the old and new 
version of Diagnostic Code 9400, applying that version most 
favorable to the appellant.  In determining which version is 
most favorable, the RO must apply the old and then the new 
version of the law to the facts presented, noting the outcome 
of both applications, and then choose the version which 
yields the most favorable result.  DeSousa v. Brown, 10 Vet. 
App. at 461, 467 (1997).  On completion of its adjudication 
of the psychiatric rating, the RO should then readjudicate 
the claim for a total disability rating based on individual 
unemployability.  See 38 C.F.R. § 3.340, 3.341, 4.16 (1995 
and 1998).  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities, with the exception of Dr. 
Valderrábano, that have treated him for a 
psychiatric disability since August 1997, 
and the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  After securing any necessary 
releases, the RO should contact Dr. 
Valderrábano and obtain all clinical 
records and reports relevant to treatment 
of the appellant since September 1989.  
All documents thus obtained should be 
associated with the claims file.  

3.  The RO should take appropriate steps 
to translate from Spanish into English 
the February 1994 document signed by Dr. 
Valderrábano.  Any documents obtained via 
the actions directed in paragraph (2) 
above that are written in Spanish should 
also be translated into English.  
Documents representing the translations 
should be associated with the claims 
file.  

4.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature, extent, and severity of the 
appellant's psychiatric disability.  All 
indicated studies should be performed.  
The claims file must be made available to 
the examiner in conjunction with the 
examination.  The examiner should 
complete a multiaxial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion as to the 
extent of impairment caused by the 
service-connected anxiety disorder.  In 
rendering an opinion, the examiner should 
review Dr. Valderrábano's statements and 
treatment records and the comments of 
previous VA examiners.  Based on the 
examination findings and a review of the 
record, the examiner should comment on 
whether the appellant's service-connected 
anxiety neurosis:

a.  interferes with the appellant's 
ability to establish and maintain 
relationships, as well as the reduction 
in initiative efficiency, flexibility, 
and reliability levels due to his 
service-connected psychiatric disorder 
(terms like mild, definite, considerable, 
severe, and total are the preferred 
descriptive adjectives). 

b.  results in occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

c.  results in total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

5.  When the aforementioned development 
has been completed to the extent 
possible, the RO should review the record 
to ensure it is in compliance with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  See Stegall v. West, 
11 Vet. App. 268, 270 (1998).  

6.  After ensuring that all development 
is in accordance with this REMAND to the 
extent possible, the RO should again 
review the record and readjudicate the 
issues on appeal.  Consideration of a 
higher rating should be made under the 
old and new versions of the diagnostic 
criteria for Diagnostic Code 9400, 
utilizing the criteria most favorable to 
the appellant.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  While this case is in 
remand status, the appellant is free to submit additional 
evidence and argument on the question at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



